TYSON, C. J.
Two exceptions were reserved upon the trial to the rulings of the court upon the admission and exclusion of evidence, and constitute the only masters of error insisted on. The first of these excepaions is based upon the action of the court in admitting a certain declaration of the defendant to a third person with respect to his conduct on the occasion of the difficulty out of which arose the cause of action sued upon. This statement was clearly admissible as a declaration by a partjr against his interest, and, furthermore, as indicative of his animus towards the plaintiff on the occasion of the difficulty. There was no error in admitting it.
The remaining exception is predicated upon the refusal of the court to permit defendant to introduce in evidence the judgment of conviction of him in a criminal prosecution for the assault and battery growing out of the same difficulty which is the foundation for the recovery in this case. It is conceded that the judgment was not admissible for the purpose of defeating a recovery; but it is insisted that it should have been admitted in mitigation of the exemplary damages which the jury were authorized to award. This identical question arose and was decided in the case of Phillips v. Kelly, 29 Ala. 628. In that case the record of the defendant’s conviction was offered in evidence precisely in the same way as was done in this case. In that case the record of conviction was offered generally, and after objection to it was sustained it was then offered, as-here, for the purpose of showing, in mitigation of damages, the fine imposed for the criminal offense, to which *391offer an objection was again sustained. This court held that “the defendant has no right to prove that he had been indicted, convicted, and fined for the same assault and battery.” This-holding is in accord with the great weight of authority, as will he seen by reference to the cases collated in 4 Century Dig. “Assault and Battery,” p. 938, § 49, and note to section 386, p. 545, of Sedgwick on Damages. See, also, 3 Cyc. p. 1098, and cases in note 9.
The judgment is affirmed.
Dowdell, Simpson, and Anderson, JJ., concur.